Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of US Patent Application No. 16/691,460, filed 11/21/2019, which issued as US Patent No. 10,949,147.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,949,147.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claims 1, 2 of US Patent No. 10,587,767.

Claims 1 of this application teaches:
“An information processing apparatus capable of communicating with a printing apparatus, the information processing apparatus comprising: 
at least one processor; and at least one memory configured to store conversion software that, when executed by the at least one processor, causes the information processing apparatus to act as: 
a control unit configured to perform registration processing for causing a print queue for the printing apparatus to be registered;


 a reception unit configured to receive first print data in a first format (i.e., predetermined format) generated by print software (i.e., OS standard) that is different from the conversion software; and 

a generation unit configured to generate second print data in a second format different from the first format (i.e., predetermined format) based on the first print data, 

wherein, in a case where either a print queue of the conversion software or a print queue of the print software has not been registered, the control unit performs the registration processing so that both of the print queue of the conversion software and the print queue of the print software are registered.






while claims 1, 2 of US Patent No. 10949147 teaches the same scope as follows:
claim 1: “An information processing apparatus comprising: 

at least one processor configured to cause the information processing apparatus to act as: 

a registration unit configured to register a print queue of a printing apparatus connected to the information processing apparatus in print conversion software that generates second print data based on first print data generated by operating system (OS) standard print software, wherein the OS standard print software generates the first print data in a predetermined format based on an instruction from an application; 

a reception unit configured to receive the first print data in the predetermined format via the OS standard print software; 

a generation unit configured to generate the second print data in another format different from the predetermined format based on the first print data; 


a control unit configured to perform, in a case where a registration state of a queue does not match between the print conversion software and the OS standard print software, either registration processing for causing a print queue to be registered or delete processing for causing a print queue to be deleted so that the registration state of the print queue matches between the print conversion software and the OS standard print software.

    Claim 2: “The information processing apparatus according to claim 1, wherein in a case where a first print queue of the printing apparatus is registered in the print conversion software and a second print queue corresponding to the first print queue is not registered in the OS standard print software, the control unit performs the registration processing for causing the second print queue to be registered in the OS standard print software”

It is noted that the above marked bold indicates that the scopes or limitations that are the same meaning.
Therefore, Claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,949,147. Although the claims at issue are not identical, they are not patentably distinct from each other.

And claims 2-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,949,147.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 and 08/26/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 12, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672